Bryan, J.,
delivered the opinion of the Court.
After a verdict for the plaintiff in this case, the judgment was arrested by the Court below. ■ The declaration substantially avers that the defendant falsely and maliciously spoke certain disparaging words of the plaintiff with intent to injure him in his business, and that in consequence of the speaking of these words, he was dismissed from his employment as a clerk and an assistant weigh-master. The words were as follows: “He (meaning the plaintiff) has caused the downfall and ruin of my clerk; (meaning defendant’s clerk, Lewis B. Wilson;”) “Will (meaning the plaintiff) has been the ruination of my clerk;” “I (meaning defendant) do not want him to have anything to do with my business, (meaning that plaintiff* should not weigh any goods consigned to defendant.”) There are other words in the declaration of a similar import; but these are sufficient to illustrate the principle on which this case must be decided. Their actionable character must be tested by the question whether they impute to the plaintiff the want of any qualification such *196as a clerk ought to have, or any misconduct which would make him unfit to discharge faithfully and correctly all the duties of a clerk. This was the rule declared in Lumby vs. Allday, 1 Crompton & Jervis, 301; and it has the support of the best authorities. The learned Judge who delivered the opinion of the Court, said: “ Every authority which I have been able to find, either shows the want of some general requisite,, as honesty, capacity, fidelity, &c., or connects the imputation with the plaintiff’s office, trade, or business. I am of opinion, that the charge proved in this case is not actionable, because the imputation it contains does not imply the want of any of those qualities which a clerk ought to possess, and because the imputation has no reference to his conduct as clerk.” The plaintiff, in the case from which we have quoted, was a clerk in the Birmingham and Staffordshire Gas Light Company. He charged the defendant with speaking falsely and maliciously these words: “ You are a fellow, a disgrace to the town, unfit to hold your situation for your conduct with whores. I will have you in the Argus. You have bought up all the copies of the Argus, knowing you have been exposed. You may drown yourself, for you are not fit to live, and are a disgrace to the situation you hold.” There was no averment of special damage ; and consequently the judgment of the Court was expressed upon the words as they stood alone. When some specific damage is caused by words falsely and maliciously spoken, they may become actionable, when otherwise the law would give no redress against the person speaking them. Many instances of such words are found in the books. In Comyns’ Digest, Action on the case for Defamation, (D. 30,) a long list is given of “words by which the party has a special damage.” It has been well said in Kelly vs. Partington, 5 Barn. & Ad., 650, that in all these instances put by Comyns, the words are injurious to the reputation of the person, of whom they are spoken; and to make *197the speaking of the words wrongful, they must in their nature be defamatory.
(Decided 11th March, 1886.)
In Terwilliger vs. Wands, 17 New York, 61, in speaking of this subject, the Court said: “ The words must be defamatory in their nature; and must in fact disparage the character ; and this disparagement must be evidenced by some positive loss arising therefrom directly and legitimately as a fair and natural result.” The words charged in the declaration are very reproachful: they accuse him of the grievous wickedness of causing the ruin of another person. This accusation, if true, would naturally and properly injure him in the estimation of all virtuous persons, and cause them to shun all social intercourse with him. It was well adapted to cause the loss of his situation as clerk, by grousing the just indignation of his employers. This loss of employment would be (within the meaning of theTaw,) a natural consequence of the words spoken; that is, one which in the ordinary .course of events might occur.
For these reasons, we think that the declaration stated a cause of action. It is not drawn with technical accuracy ; but under the well known rule in Rushton vs. Aspinall, Douglas, 619, its imperfections of statement are cured by the verdict.

Judgment reversed, and judgment on the verdict.